Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2013/0057763 A1, hereinafter “Cha”) in view of Sung et al. (US 2018/0342202 A1, hereinafter “Sung’”).

As to claim 1, Cha (Fig. 23) discloses an operation method of a display driving integrated circuit (2000) which performs an adaptive frame operation (Para. 0096-0097), the method comprising: 
outputting current frame data (DATA, the still image frame of the command mode) to an external display panel (3000; Para. 0284); 
starting to receive next frame data (MI, the moving image frame data) from an external device (1000; para. 0290) after a first time point (Fig. element “starting point of VFP signal), the first time point being a time point when a first time period elapses (the end point of VFP signal), the first time period immediately following a second time point (the time period at the middle of the VFP) at which the current frame data are completely output (Still image); and 
generating a vertical synchronization signal (IVsync) at a third time point (the end time of the VFP signal), in response to starting to receive the next frame data (Moving image).
Cha does not disclose generating a vertical synchronization signal synchronized with a cycle of an emission control signal. 
However, Sung teaches generating a vertical synchronization signal synchronized with a cycle of an emission control signal (Fig. 5; Para. 0055). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Sung to synchronize a vertical synchronization signal with a cycle of an emission control signal in the device disclosed by Cha. The motivation would have been to maintain the constant emission duty ratio of each frame (Sung; Para. 0055). 

As to claim 2, Cha (Fig. 24) discloses the method of claim 1, further comprising: 
generating the vertical synchronization signal (IVsync for the second command mode) at a fourth time point (the time period from IVsync to VBP) before the current frame data are output (STILL image for the command mode 3B), 
wherein the outputting of the current frame data to the external display panel starts at a fifth time point (“transmit still image line”), the fifth time point being a time point when a second time period elapses (the time period of VBP), the second time period immediately following the fourth time point (the IVsync time period).

As to claim 3, Cha (Fig. 24) discloses the method of claim 2, further comprising: 
generating the vertical synchronization signal (IVsync) at a sixth time point (the start of the IVsync) before the fourth time point (the end of the IVsync), 
wherein a length of a time period from the sixth time point to the fourth time point corresponds to a given frame rate (the time period from the IVsync to the next IVsync corresponds to a frame rate), and 
wherein a length of a time period from the fourth time point to the third time point (time period from VFP) is different from the length of the time period from the sixth time point to the fourth time point (time period of IVsync and VBP).

As to claim 4, Cha (Fig. 24) discloses the method of claim 2, wherein the first time period is at least part of a vertical front porch (VFP) (“VFP”), and wherein the second time period is a vertical back porch (VBP) (“VBP”). 

As to claim 5, Sung teaches the method of claim 2, wherein a length of a time period from the fourth time point to the third time point is "a" times the cycle of the emission control signal, where "a" is a natural number (Fig. 5; Para. 0055).

As to claim 6, Sung teaches the method of claim 1, wherein a length of a time period from the first time point to the third time point is "b" times the cycle of the emission control signal, where "b" is a natural number (Fig. 5; Para. 0055).

As to claim 7, Cha (Fig. 24) discloses the method of claim 1, further comprising: transmitting the next frame data (Moving image) to the external display panel in response to the vertical synchronization signal (IVsync) generated at the third time point (Para. 0290-0291).
As to claim 8, Sung teaches the method of claim 7, wherein a length of a time period from when the current frame data starts to be transmitted to the external display panel to when the next frame data starts to be transmitted to the external display panel is "c" times of the cycle of the emission control signal, where "c" is a natural number (Fig. 5; Para. 0055).

As to claim 9, Cha discloses the method of claim 7, further comprising: transmitting a tearing effect (TE) signal (TE) to the external device at the second time point when the current frame data are completely output (STILL image, at the end of command mode 1B); and transmitting the tearing effect signal to the external device at a seventh time point when the next frame data are completely output (TE, after the first moving image frame).

As to claim 10, Sung teaches the method of claim 9, wherein a length of a time period from the second time point to the seventh time point is "d" times the cycle of the emission control signal, where "d" is a natural number (Fig. 5; Para. 0055).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cha and Sung as applied to claim 1 above, and further in view of An (US 2016/0329019 A1, hereinafter “An”).

As to claim 11, Cha does not disclose the method of claim 1, wherein a duty ratio of the emission control signal is determined based on luminance information received from the external device.
However, An teaches wherein a duty ratio of the emission control signal is determined based on luminance information received from the external device (Fig. 8; Para. 0107, 0110, a duty ratio of emission signal is determined based a target luminance). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of An to determine a duty ratio of emission signal based on a luminance in the display device disclosed by Cha. The motivation would have been to provide improved diming operations and improve the luminance accuracy (An; Para. 0032). 


Claim(s) 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Chae  (US 2002/0109786 A1, hereinafter “Chae”).

As to claim 12, Sung (Fig. 1) discloses a display driving integrated circuit (140) comprising: 
an interface circuit (Para. 0042) configured to receive frame data from an external device (120); 
a timing controller (142) configured to generate a vertical synchronization signal (Fig. 4 element VSYNC) in response to receiving the first and second frame data (VSYNC for the SF frame); 
a source driver (Fig. 1 element 142) configured to output the first frame data and the second frame data to an external display panel (144) in response to the vertical synchronization signal (Para. 0044, 0049); and 
an emission control driver (Fig. 1 element 142) configured to output an emission control signal (Fig. 2 element EM) corresponding to target luminance (Para. 0043, The luminance of the image signal. Further, the display panel driving circuit 142 must include an emission driver to generate the emission signal EM.), 
wherein the first frame data are output to the external display panel during a first frame period defined by the vertical synchronization signal (Fig. 4 element FF; the frame FF is inputted before the vertical sync signal for the frame SF), 
wherein the second frame data (SF) are output to the external display panel during a second frame period defined by the vertical synchronization signal (Para. 0054), 
wherein a length of the first frame period is different from a length of the second frame period (Fig. 4 elements FF and SF), and 
wherein the timing controller generates the vertical synchronization signal in synchronization with a cycle of the emission control signal (Fig. 5; Para. 0055).
Sung does not disclose an interface circuit configured to sequentially receive first frame data and second frame data from an external device.
However, Chae teaches an interface circuit configured to sequentially receive first frame data and second frame data from an external device (Fig. 5B: Para. 0034). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Chae to input image data using a raster scan method in the device disclosed by Sung. The combination would have merely yielded predictable results of transmitting image data to a display panel (Chae; Para. 0006). 
 
As to claim 14, Sung (Fig. 5) discloses the display driving integrated circuit of claim 12, wherein the length of the first frame period corresponds to a given frame rate (FF), and 
wherein the length of the second frame period is "a" times the cycle of the emission control signal, where "a" is a natural number (SF; Para. 0055).

Claim(s) 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sung and Chae as applied to claim 12 above, and further in view of Lee et al. (US 2016/0063939 A1, hereinafter “Lee”).

As to claim 13, Sung does not expressly disclose the display driving integrated circuit of claim 12, further comprising: 
a gate driver configured to output a gate signal in response to a horizontal synchronization signal generated from the timing controller.
However, Lee teaches a gate driver configured to output a gate signal in response to a horizontal synchronization signal generated from the timing controller (Para. 0061).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lee to include a gate driver in the device disclosed by Sung/Chae. The motivation would have drive the display panel (Lee; Para. 0061). 

As to claim 15, Sung does not disclose the display driving integrated circuit of claim 12, wherein the interface circuit is further configured to transmit a tearing effect (TE) signal to the external device at each of a time when the first frame data are completely transmitted to the external display panel and at a time when the second frame data are completely transmitted to the external display panel.
However, Lee (Fig. 4) teaches wherein the interface circuit is further configured to transmit a tearing effect (TE) signal (“TE”) to the external device (220) at each of a time when the first frame data are completely transmitted to the external display panel and at a time when the second frame data are completely transmitted to the external display panel (Para. 0070, A new frame is generated by counting the tearing effect signal. Therefore, TE signal would be transmitted after the first frame and second frame). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lee to include a tearing effect signal in the device disclosed by Sung/Chae. The motivation would have been to generate the frame start signal (Lee; Para. 0012). 

As to claim 16, Chae (Fig. 5B) teaches the display driving integrated circuit of claim 15, wherein, after a first time period passes from a time when the first frame data are completely output to the external display panel (“Frame 1” time period to transmit frame 1), the interface circuit receives the second frame data (Frame2).

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sung and Chae as applied to claim 12 above, and further in view of Cha.

As to claim 17, Sung does not disclose the display driving integrated circuit of claim 12, wherein the interface circuit includes a mobile industry processor interface (MIPI) D-Phy physical layer configured to communicate with the external device based on an MIPI display serial interface (DSI).
However, Cha teaches , wherein the interface circuit includes a mobile industry processor interface (MIPI) D-Phy physical layer configured to communicate with the external device based on an MIPI display serial interface (DSI) (Para. 0257-0258).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Cha to include a MIPI in the device disclosed by Sung/Chae. The motivation would have been to transmit image data (Cha; Para. 0258). 

Claim(s) 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Sung et al. (US 2007/0126683 A1, hereinafter “Sung’683”).

As to claim 18, Cha (Fig. 1) discloses an operation method of a display driving integrated circuit (200A) configured to perform an adaptive frame operation (Para. 0096-0097), the method comprising: 
outputting current frame data to an external display panel (Fig. 24 element DATA, the still image frame of the command mode; Para. 0284); 
receiving next frame data (Video mode data) from an external device at a third time (the end time of the first VFP), the third time being a time after a second time when a vertical front porch (VFP) passes (the time period during the middle of the first VFP), the VFP beginning at a first time when the current frame data are completely output (“the beginning time of the VFP” after the command mode); 
generating a vertical synchronization signal (the second IVsync signal) at a fourth time after the third time (the end time of the first VFP); and 
outputting the next frame data to the external display panel in response to the vertical synchronization signal (Para. 0286, 0290), after a vertical back porch (VBP) from the fourth time (VBP, the end time period of the VFB; Para. 0293). 
Cha does not disclose wherein, during a first time period from the second time to the third time, an emission control signal provided to the external display panel is maintained at a first level, and 
wherein, during a second time period from the third time to the fourth time, the emission control signal is maintained at a second level.
However, Sung (Fig. 7) teaches wherein, during a first time period from the second time to the third time (“the half of the front porch period”), an emission control signal (Vei) provided to the external display panel is maintained at a first level (V1; Para. 0081, the emission period of the current frame), and 
wherein, during a second time period from the third time to the fourth time (the IVsync period), the emission control signal is maintained at a second level (V2; Para. 0080, the blanking period).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Sung to apply an emission control signal in the device disclosed by Cha. The motivation would have been to drive the OLED display (Sung; Para. 0059). 

As to claim 20, Sung teaches the method of claim 18, wherein a sum of lengths of the first time period and the second time period is different from a cycle corresponding to target luminance of the external display panel (the emission cycle starts after the VFB period whereas the second period does not include VFB period).

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cha and Sung as applied to claim 18 above, and further in view of An.

As to claim 19, Cha does not disclose the method of claim 18, wherein a duty ratio of the emission control signal in each of the first time period and the second time period is identical to a target duty ratio corresponding to target luminance of the external display panel.
However, An teaches wherein a duty ratio of the emission control signal in each of the first time period and the second time period is identical to a target duty ratio corresponding to target luminance of the external display panel (Fig. 8; Para. 0107, 0110, a duty ratio of emission signal is determined based a target luminance). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of An to determine a duty ratio of emission signal based on a target luminance in the display device disclosed by Cha. The motivation would have been to provide improved diming operations and improve the luminance accuracy (An; Para. 0032). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625